DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein outer radial edges of all the pin elements of the intermediate ranks and inner pin elements do not circumferentially overlap inner radial edges of any other pin element of all the ranks as recited in amended independent claims 11, 21, and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.






[AltContent: textbox (One circumferential position along the circumference )]
[AltContent: arrow]

    PNG
    media_image1.png
    379
    579
    media_image1.png
    Greyscale


	As shown in the annotated version of figure 3 of the instant application, there is shown one circumferential position along the circumference of the ventilated braking band disc portion.  At this circumferential position the outer radial edges of the pin elements of the intermediate ranks and inner pin element circumferentially overlap inner radial edges of the pin elements positioned in the drawn circumferential position.  Previously, the claim language recited that the outer radial edges do not circumferentially overlap inner radial edges of the pin elements in the immediately adjacent rank.  While the previous claim language was shown, the current amended claim language is not shown. Also, see the associated 112 rejection.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 11, 21, and 26.  The phrase “all pin elements of each intermediate rank are in number equal in the same rink” is indefinite.  The original claim language and the instant published specification (see paragraph [0032] for example) stated that all pin elements of each intermediate rank are mutually equal in the same rank.  This statement was understood as meaning that if there were pin elements with circular cross sections in the rank, all of the circular cross sections would be the same in that rank.  It is now not clear what is meant by all pin elements of each intermediate rank are in number equal in the same rank. If one is looking at one rank, it is unclear how the pin elements can be equal in number in that same rank.  Examiner questions whether Applicant means that all of the ranks have an equal number of pin elements.  Clarification is required.  
Re: claims 11, 21, and 26.   As shown in the annotated version of figure 3 of the instant application, there is shown one circumferential position along the circumference of the ventilated braking band disc portion.  As best understood, at this circumferential position the outer radial edges of the pin elements of the intermediate ranks and inner pin element circumferentially overlap inner radial edges of the pin elements positioned in the drawn circumferential position.  Previously, the claim language recited that the outer radial edges do not circumferentially overlap inner radial edges of the pin elements in the immediately adjacent rank.  While the previous claim language was understood based on the disclosure, the current amended claim language is unclear in light of the disclosure.
The remaining claims are indefinite due to their dependency from one of claims 11 and 21.
Allowable Subject Matter
Claims 11 and 13-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The 103 rejections have been withdrawn in light of the most recent submission.  With regards to the bottom of page 12 of the remarks, Examiner clarifies that the circumferentially extending lines added to the figure in the Office action were not designed to demonstrate that the outer radial edges of the pin elements do not circumferentially overlap with inner radial edges of the pin elements in the immediately adjacent rank because the drawings without annotation illustrate such an arrangement.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
June 4, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657